The judgment under review will be affirmed, for the reasons expressed in the opinion of Judge Dungan.
We, however, desire to call attention to the fact that it is not clear to us that the question whether the infant surety was liable on the bond under the rule in La Rosa v. Nichols,92 N.J.L. 375, was raised in the court below, nor is it clear that the question was raised in this court. In any event, in the view we take of this case, that question does not now call for decision, and we express no opinion with respect thereto.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, McGLENNON, KAYS, HETFIELD, JJ. 11.
For reversal — None. *Page 430